Title: To Thomas Jefferson from Thomas Leiper, 16 October 1800
From: Leiper, Thomas
To: Jefferson, Thomas



Dear Sir
Philada. Octr. 16th. 1800

I wrote you by last Post an answer to yours of the 26th. Ult: to which I refer—The Aurora of this day will inform you That we have carried our Member of Congress—Captain Jones—our State Senator John Pearson and Sheriff Israel Israel and one Member Samuel Wetheral for the Assembly—The old member Barton of Lancaster is returned against us but Bucks has given us Mr Rodman in our favor which is taking Two from them and giving Two to us in the Senate. Mr Dallas informs me he has information from every county in the State and says all is right—Pittsburg the Philadelphia of the West have carried their inspectors—

Inclosed you have the Governors Proclamation for a Call of the Assembly—This Proclamation has been sent to their proper places some time and there is no doubt but the Assembly will meet at the time appointed—It was observed that a number of Old Quakers did not come forward and give their votes if they had we should have lost our Member of Congress—I am with much esteem
Dear Sir Your most Obedient St.

Thomas Leiper

